DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see page 4, first paragraph, filed 02/23/2021, with respect to claims 10 - 12 have been fully considered and are persuasive.  The rejection of claims 10 - 12 has been withdrawn. 

The examiners 35 U.S.C. 112 b rejection to claims 10 - 12 have been withdrawn in view of the amendments applicant made in response on 02/23/2021.

The examiner objections to claim 10 have been withdrawn in view of the amendments the applicant made in response on 02/23/2021.

Allowable Subject Matter

Claims 1 – 9 are allowed.



(Per amendments filed on 02/23/2021)

With respect to claim 1 the prior art discloses A method of barcoding visual images comprising: 
(a) displaying a visual image.

However, the prior art does not teach or fairly suggest (b) modulating a brightness of the entire visual image to impose a barcode in a recording of the visual image taken by a rolling frame shutter camera, the barcode encoding a predetermined data pattern in a series of bands having a different brightness from other portions of the recording, the predetermined data pattern indicating the visual image was recorded without permission; 
and (c) extracting the predetermined data pattern from barcode in the recording to identify piracy of the visual image.

Dependent claims 2 - 9 are allowable for at least the reason that they depend on allowable independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454.  The examiner can normally be reached on Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/MARK T MONK/Primary Examiner, Art Unit 2696